
	
		II
		110th CONGRESS
		1st Session
		S. 2453
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to
		  clarify requirements relating to nondiscrimination on the basis of national
		  origin. 
	
	
		1.Short titleThis Act may be cited as the
			 Protecting English in the Workplace
			 Act.
		2.Requirements regarding
			 speaking English while engaged in workSection 703 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–2) is amended by adding at the end the following:
			
				(o)(1)Notwithstanding any
				other provision of this title, it shall not be an unlawful employment practice
				for an employer to require an employee to speak, or an applicant for employment
				to agree to speak, English while engaged in work.
					(2)(A)An individual shall not
				be considered to be engaged in work under paragraph (1) during a bona fide meal
				period, a rest period, or any other break, during which the individual is not
				required to perform any duties.
						(B)In this paragraph, the term
				bona fide meal period means such a period, and the term rest
				period means such a period, within the meaning of section 785.19 of
				title 29, Code of Federal Regulations (or any corresponding similar regulation
				or
				ruling).
						.
		
